DETAILED ACTION
The amendment filed on 09/16/2021 has been received.   In view of the amendment, claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a semiconductor storage device comprising: a memory unit that includes first and second memory cells, first and second bit lines respectively connected to the first and second memory cells, and first and second bonding metals respectively connected to the first and second bit lines; and a circuit unit bonded to the memory unit, the circuit unit including a sense amplifier module including a first wire, a third bonding metal connected to the first wire and opposed to the first bonding metal, and a fourth bonding metal connected  to the first wire and opposed to the second bonding metal, wherein the first and second bit lines each extend in a first direction, are aligned along the first direction, and are separated in the first direction.     The prior art of record also fails to teach or suggest a semiconductor storage device  comprising: a memory unit that includes first and second memory cells, first and second bit lines respectively connected to the first and second memory cells, and first and second bonding metals respectively connected to the first and second bit lines; and a circuit unit bonded to the memory unit, the circuit unit including a sense amplifier unit including a first wire, a third bonding metal connected to the first wire and opposed to the first bonding metal, and a fourth bonding metal connected to the first wire and opposed to the second bonding metal, wherein the circuit unit further includes a first local amplifier unit connected to the first bit line, a second local amplifier unit connected to the second bit line, and a global bit line .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
11/09/2021

/SON L MAI/Primary Examiner, Art Unit 2827